Concurring Opinion by
President Judge Bowman :
I fully concur with the result reached by the majority as expressed in the able opinion of Judge Kramer. However, I hesitate in fully concurring solely with respect to the majority conclusion, as I understand it, that Sections 301 and 302 of the Act, 31 P.S. §§700j-301-302, disclose an intent on the part of the Legislature to confer upon the Milk Marketing Board emergency power without limitation as to the nature of the emergency or as to what element or elements of the milk industry any such emergency may affect.
Only one section of the statute can be said to specifically deal with the subject of an “emergency.” Section 801, 31 P.S. §700j-801, which lays down the requisites for orders fixing prices of milk also contains a proviso that where the Board determines that the market for Pennsylvania-produced milk is threatened, it may establish producer prices designed to market the milk. Whether such a proviso be labeled an emergency power or simply a right in the Board under the designated circumstances to act without meeting the mandates of Section 801 otherwise applicable to its price-fixing power is of no moment here. Its importance, in my opinion, is in disclosing an awareness of the Legislature of special circumstances or an “emer*531gency” incident to which, it desired to give the Board special powers and did so with respect to the circumstances described in the proviso in Section 801. The generalities of Sections 301 and 302 should not, in my opinion, control as to this question over the specifics of Section 801. In any event, as the majority points out, the Board in these cases flatly declared that the market for Pennsylvania-produced milk was not threatened. It was not, therefore, acting under any special power or authority given to it by the proviso contained in Section 801.